Citation Nr: 0820715	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-16 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, (Montgomery GI 
Bill), beyond the delimiting date of January 30, 2005.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who retired after more than 20 
years of military service, including from April 1982 to 
October 1996.  VA records indicate periods of active service 
from January 11, 1974, to December 16, 1975, and from October 
3, 1978, to October 31, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 28, 2003, decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded by the Board 
for additional development in September 2005.  In March 2008, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran was honorably discharged in October 1996 
after 20 years of service; he had a break in active service 
from December 16, 1975, to October 3, 1978.

2.  The veteran's adjusted delimiting date for educational 
assistance under Chapter 30, Title 38, United States Code, 
expired on January 30, 2005.

3.  VA records show the veteran was receiving educational 
assistance under Chapter 30 and was enrolled in a course of 
study beginning January 10, 2005, prior to the expiration of 
his adjusted delimiting date; the quarter is shown to have 
ended on March 3, 2005.


CONCLUSION OF LAW

The criteria are met for an extension to March 13, 2005, as 
the delimiting period for educational assistance benefits 
under Chapter 30, Title 38, United States Code.  38 U.S.C.A. 
§ 3031 (West 2002); 38 C.F.R. § 21.7050 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The Board notes, 
however, that these duties are not applicable to claims such 
as the one at issue.  In Barger v. Principi, 16 Vet. App. 132 
(2002), the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") held that these duties are 
not applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51.  Similarly, the statutes at issue in this appeal 
are not found in Chapter 51, but rather in Chapter 30.  

VA law provides that educational assistance under Chapter 30 
expires at the end of the 10-year period beginning on the 
date of the individual's last discharge or release from 
active duty.  38 U.S.C.A. § 3031 (West 2002).  The law also 
provides that for basic educational assistance under this 
chapter the 10-year period prescribed shall be reduced by an 
amount of time equal to the amount of time that an individual 
was not serving on active duty during the period beginning on 
January 1, 1977, and ending on June 30, 1985.  38 U.S.C.A. 
§ 3031(e); 38 C.F.R. § 21.7050(b) (2007).  If, however, an 
individual eligible for educational assistance is enrolled in 
an educational institution regularly operated on the quarter 
or semester system and the period of the individual's 
entitlement would expire during a quarter or semester, such 
period shall be extended to the end of the quarter or 
semester.  38 U.S.C.A. § 3031(f).

In this case, a review of the record shows that in 
correspondence dated in January 1997 and July 1997 the RO 
notified the veteran that his delimiting date for VA 
education benefits was November 1, 2006.  In correspondence 
dated in March 2003 the RO, in essence, notified the veteran 
that an adjustment to his delimiting date was required 
because he was not on active duty during the period from 
December 17, 1975, to October 2, 1978.  Although the 
correspondence to the veteran noted a delimiting date for 
Montgomery GI Bill (MGIB) education benefits of January 3, 
2005, the VA worksheet calculated the adjusted delimiting 
date as January 30, 2005.  These was also the date reported 
to the veteran in his February 2004 statement of the case and 
the reported January 3, 2005, date is considered to have been 
a typing error.  

VA records also show that the veteran was receiving 
educational assistance under Chapter 30 and was enrolled in a 
course of study beginning January 10, 2005, prior to the 
expiration of his adjusted delimiting date.  The quarter is 
shown to have ended on March 13, 2005.  The provided 
information was certified by an official of a recognized 
educational institution.  In light of the evidence of record, 
the Board finds that an extended adjusted delimiting date to 
March 13, 2005, is warranted in this case.

The Board also notes that it is neither claimed nor otherwise 
shown by the evidence that a physical or mental disability 
prevented the veteran from initiating or completing an 
educational program during his adjusted delimiting period.  
Nor is there evidence indicating that the periods of active 
service reported by VA are erroneous or that the adjustment 
required by law for a break in active service during the 
specified period is inapplicable in this case.  The veteran 
claims, however, that he detrimentally relied on VA's 
erroneously-issued correspondence notifying him of a 
delimiting date of November 1, 2006.  He contends he should 
be granted an extension to the date of his graduation in May 
2005.

The Board notes that the United States Supreme Court has held 
that the Appropriations Clause of the Constitution, U.S. 
CONST. art. I, § 9, cl. 7, precludes VA from ordering an 
award of public funds to a statutorily ineligible claimant on 
the basis of equitable estoppel.  See OPM v. Richmond, 496 
U.S. 414, 430, 110 S.Ct. 2465, 110 L.Ed.2d 387 (1990); see 
also Utah Power & Light Co. v. United States, 243 U.S. 389, 
408-09, 37 S.Ct. 387, 61 L.Ed. 791 (1917) (holding that "the 
United States is neither bound nor estopped by acts of its 
officers or agents in entering into an arrangement or 
agreement to do or cause to be done what the law does not 
sanction or permit").  That precedent is controlling here.  
Therefore, an extension for the adjusted delimiting period to 
March 13, 2005, but no later, is warranted.  


ORDER

Entitlement to an extension of eligibility for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, to March 13, 2005, 
is granted.



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


